Citation Nr: 0110913	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96 - 05 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder 

Entitlement to a rating in excess of 40 percent for post-
traumatic myelopathy with right-sided weakness.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served honorably on active duty with the United 
States Marine Corps from June 1965 to April 1969, including 
service in the Republic of Vietnam from November1965 to 
December 1966.  He also served with the Missouri Army 
National Guard, including a period of active duty for 
training from July 9 to July 23, 1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of September 
1995 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  That decision denied the 
veteran's claims for a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for a rating in excess 
of  40 percent for post-traumatic myelopathy with right-sided 
weakness, and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TRIU).  On February 27, 1998, the Board issued 
a decision granting an increased rating of 50 percent for 
PTSD, continuing the denial of a rating in excess of 40 
percent for post-traumatic myelopathy with right-sided 
weakness, and remanding the TRIU claim to the RO for 
additional development of the evidence and readjudication of 
that issue.  The claimant appealed those determinations to 
the United States Court of Appeals for Veterans Claims 
(Court).  

By order of October 30, 1998, the Court vacated and remanded 
the Board's decision of February 27, 1998, granting a rating 
in excess of 50 percent for PTSD, and denying a rating in 
excess of 40 percent for cervical spine disability with 
right-sided weakness.  Neither the Board nor the Court 
addressed the TRIU issue.  In April 1999, the Board remanded 
the case to the RO for additional development of the evidence 
and another decision on the issues of increased ratings for 
PTSD and cervical spine disability, and on the TRIU claim.  
Following completion of the requested actions, an RO rating 
decision of February 2000 continued the denial of a rating in 
excess of 50 percent for PTSD and a rating in excess of 40 
percent for cervical disability.  That decision further 
granted a TRIU, effective August 31, 

1995, and granted entitlement to Dependents' Educational 
Assistance benefits under the provisions of  38 U.S.C., 
Chapter 35 (West 1991).  The latter actions constitute a full 
grant of the benefits sought on appeal.  

The actions requested by the Board in its April 1999 remand 
order have been satisfactorily completed as to the issue of a 
rating in excess of 50 percent for PTSD, and the case has 
been returned to the Board for further appellate review.  
However, the Board notes that further action by the RO is 
required with respect to the issue of Entitlement to a rating 
in excess of 40 percent for post-traumatic myelopathy with 
right-sided weakness, and that matter is addressed in the 
Remand portion of this decision.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained, and the 
RO has complied with its duty to assist the appellant under 
the provisions of  38 U.S.C.A. §§ 5107(a) (1999), 5103A(a) 
through (d), effective November 9, 2000.  

2.  The medical evidence of record prior to November 7, 1996, 
shows that the attitudes of all of the veteran's contacts, 
including the most intimate, were so adversely affected as to 
result in virtual isolation in the community; and that the 
veteran was demonstrably unable to obtain or retain 
employment at that time and at all subsequent times due to 
his service-connected PTSD.  

3.  Reports of VA psychiatric examinations conducted in 
February 1997 and in June 1999 provide Axis I diagnoses of 
PTSD and show estimated current Global Assessment of 
Functioning (GAF) scores of 50, and 50 for the past year, 
indicative of serious symptoms or any serious impairment of 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 100 percent for 
PTSD is warranted prior to November 7, 1996.  38 U.S.C.A. 
§§ 106, 1101, 1156 (West 1991);  38 C.F.R.§ 3.321(b)(1), Part 
4, § 4.132 (in effect prior to November 7, 1996);  Johnson v. 
Brown,  7 Vet. App. 95, 97 (1994);  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

2.  The criteria for an increased rating of 100 percent for 
PTSD is warranted on and after November 7, 1996.  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.125-4.130 (in effect on and after 
November 7, 1996);  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §§ 5103, 
5107(a)(West 1991);  38 U.S.C.A. §  5103A(a) through (d) 
(effective November 9, 2000).  In that connection, we note 
that the RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing in April1996 before an RO Hearing Officer, 
and that he has undergone comprehensive VA psychiatric, 
orthopedic, neurologic, radiographic and electrodiagnostic 
examinations in connection with his claims.  On appellate 
review, the Board sees no areas in which further development 
might be productive.


I.  The Evidence

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a cervical 
disability or a psychiatric disability during the veteran's 
period of active service.  His service separation examination 
disclosed no abnormalities of the spine or musculoskeletal 
system, and his psychiatric evaluation was normal.  The 
service medical records show that the veteran is left-handed.  

The veteran's service administrative and personnel records 
show that he served in the Republic of Vietnam from 
November1965 to December 1966 as a rifleman and mortarman, 
and that he participated in multiple campaigns.

Reports of periodic medical examinations for Missouri Army 
National Guard service, dated in July 1974, in July 1978, and 
in August 1982 disclosed no pertinent abnormalities, the 
veteran's spine, upper extremities, and musculoskeletal 
system were normal, and his psychiatric evaluation was 
clinically normal.

A Statement of Medical Examination and Duty Status, dated in 
August 1983, shows that while on active duty for training at 
0220 hours on July 16, 1983, the veteran sustained a cervical 
injury by falling into a 4-foot generator pit; that he was 
seen in the dispensary on July 19 and 20, 1983; and that he 
was released from active duty for training on July 23, 1983.  
He was determined to have been present for duty and in active 
duty for training status at the time of that injury, and his 
injury was considered to be in the line of duty.  He was seen 
at Liberty Family Medical Services, Inc., on August 5, 1983, 
and the attending physician noted that the veteran was on 
communications night watch when the accident occurred, and 
found that his injuries included a C7 radiculopathy, muscle 
spasm, and arthritis of the cervical spine.  

Another Statement of Medical Examination and Duty Status, 
dated in January 1984, determined that the veteran's injuries 
were sustained in the Line-of-Duty, but existed prior to 
service and were aggravated.  

A Line-of-Duty and Misconduct Status report, dated in April 
1984, determined that on July 16, 1983, at 0220 hours, the 
veteran fell from a 4-foot sandbagged wall into a generator 
pit during a field exercise, injuring his neck; that he 
reported to the medical section on July 19 and 21, 1983, and 
was told to see his family physician; that on July 26, 1983, 
the veteran saw his civilian physician and was diagnosed with 
a possible ruptured disc; and that the veteran was seen at 
Munson Army Hospital on September 23 and 26, 1983, and was 
told that he did not need medical treatment.  On October 10, 
1983, the veteran was admitted to a civilian hospital, 
underwent surgery on October 12, 1983, was discharged on 
October 23, 1983, readmitted on November 1983, underwent 
further surgery on November 23, 1983, and remained 
hospitalized at the time the Line-of-Duty and Misconduct 
Status report was submitted in April 1984.  The reporting 
officer noted that the veteran had not been released from his 
doctor's care or returned to his civilian occupation, and 
that he was not currently capable of performing his military 
duties.  

The record includes military sick slips given the veteran on 
July 19, 20, and 21, 1983, for complaints of neck pain and 
left shoulder numbness, with clinical findings of trapezius 
spasm and severe back strain.  The veteran was given 
analgesics, and restricted to quarters for 24 hours on July 
20, 1983.  Medical records from Munson Army Hospital, dated 
September 23 and 26, 1983, show that the veteran complained 
of neck pain on both occasions, noted that he had seen a 
private physician at his own expense, was found to have full 
flexion and rotation, bilaterally, and was told that he did 
not need medical treatment.  

A permanent physical profile issued by the National Guard in 
October 1984 restricted the veteran from running, pushups, 
sit-ups, or lifting greater than 20 pounds because of a 
bilateral upper radiculopathy, status post fusion.  In March 
1985, the veteran was placed on the Temporary Disability 
Retired List, effective April 1985, due to physical 
disability incurred as a result of injury while entitled to 
receive basic pay.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
June 1985, sought service connection for residuals of a 
"broken neck" claimed to have been sustained while on 
National Guard training on July 16, 1983, and for a skin 
ulcer of the right thigh.  The veteran failed to report his 
post-injury private medical treatment and surgery, but 
enclosed a deposition taken in a suit which he had brought 
against a physician who had previously treated him. 

A report of VA examination, conducted in July 1985, noted the 
veteran's history of falling while on National Guard duty, 
sustaining a herniated nucleus pulposus at C5-C6, and 
subsequently sustaining a vertebral fracture which was fused 
by a civilian physician.  The veteran complained of 
difficulty urinating and moving his bowels, and weakness and 
numbness in the right arm and leg.  He wore a soft rubber 
collar to support his neck and had limitation of cervical 
motion.  Neurological examination revealed a surgical scar on 
the anterior neck region, a slight degree of right hand 
hypothenar atrophy and curling of the right 5th finger, a 25 
percent loss of right grip strength and of the intrinsic 
muscles of the right hand, and 10-15 percent loss of strength 
of the right arm and leg in general.  A subjective report of 
hypalgesia and hypesthesia over the entire right side of his 
body was noted, and reflexes were diminished in both upper 
extremities and hyperactive in the right lower extremity.  A 
decreased range of motion on flexion, extension, and rotation 
of the cervical spine was found.  The clinical impression was 
post-traumatic cervical myelopathy, primarily involving the 
right arm and leg and incurring a mild weakness, with an 
approximate 50 percent limitation of cervical motion due to 
cervical intervention.  

An RO rating decision of September 1985 noted the findings on 
VA examinations, including post-traumatic cervical myelopathy 
with right-sided weakness, primarily involving the right arm 
and leg, with mild numbness and weakness and a 50 percent 
limitation of cervical motion, granted service connection for 
post-traumatic cervical myelopathy with right-sided weakness 
from June 1985, and assigned a combined disability evaluation 
of 40 percent under  38 C.F.R. Part 4, Diagnostic Code (DC) 
5285, based upon a 20 percent evaluation for moderate 
limitation of cervical motion under DC 5290; a 20 percent 
evaluation for residual disability of the right arm under DC 
8513; and a 10 percent disability rating for residual 
disability of the right leg under DC 8520.  Service 
connection was also granted for a healed decubitus ulcer, 
left thigh, evaluated as noncompensably disabling.  

A report of VA examination conducted in September 1987 
diagnosed post-traumatic cervical myelopathy with numbness 
and weakness of the right arm and leg, and limitation of neck 
motion.  The veteran's combined 40 percent evaluation for 
that disability was continued. 

By order of the Secretary of the Army, the veteran was 
removed from the Temporary Disability Retired List and 
permanently retired for physical disability, effective 
November 1987.   

In October 1989, the veteran claimed service connection for 
PTSD and for diminished mental capacity due to his multiple 
surgeries for his service-connected disabilities.  

In a deposition taken in February 1988, received at the RO in 
December 1989, Dr. Nancy S. Hawley, a private psychologist, 
testified that she was delighted with the progress that 
veteran had made to recover from his severe depression and 
debilitation; that she had found no evidence of brain damage 
in the veteran; that during the initial four months that she 
treated the veteran, he had not related anything about his 
Vietnam experiences; that her reference to symptoms of 
"psychotic behavior" referred to brief lapses of reality 
contact which involved his feelings that his wife was hostile 
and insufficiently supportive; that Vietnam issues did not 
appear until he went into group therapy [at VA]; that he had 
evidently not had difficulty with those issues for a number 
of years, but began having difficulty after going into the 
therapy group; and that in November 1985, following his entry 
into the therapy group, he began to report having some 
flashbacks to Vietnam experiences.  

VA outpatient clinic treatment notes dated from December 1989 
to August 1995, show that the veteran continued to be seen 
for his psychiatric symptomatology in the mental health 
clinic, to attend the Substance Abuse Treatment Unit (SATU) 
program and to attend group therapy in the stress treatment 
clinic (PCT).  He complained of problems with concentration, 
nightmares, flashbacks, bad temper, thoughts of suicide, and 
inability to tolerate Asians.  He identified the onset of his 
depression as his wife's leaving him, and noted that she had 
remarried.  Following an interview with a VA psychiatrist, 
the clinical assessment was chronic PTSD, with more recent 
secondary depression.  

A report of private neuropsychological evaluation of the 
veteran, dated in November 1987, stated that the veteran had 
PTSD stemming from his combat experiences in Vietnam; that 
his PTSD symptoms diminished over a period of 20 years; that 
such was a discrete and separate reaction from the veteran's 
current chronic PTSD stemming from his physical limitations 
secondary to the 1983 surgeries, and that current MMPI 
testing revealed significant elevations for depression and a 
chronic-type PTSD.  The examination further disclosed loss of 
function in the nondominant hand, chronic PTSD accompanied by 
a very high level of denial and minimizing his severe 
limitations in functioning, and a severely limited potential 
for rehabilitation or employment.  

A rating decision of April 1990 denied service connection for 
PTSD, for major depression and diminished mental capacity 
secondary to cervical injuries.  The veteran appealed the 
denial of his claims.  

An October 1990 letter from Stanley L. Rosenberg, MD,. a 
private psychiatrist, stated that the veteran developed PTSD 
secondary to his combat experiences in the Republic of 
Vietnam that did not disable him or cause him to file a claim 
for disability.  Following a neck injury in 1983 while on 
military duty, he underwent three neck surgeries, resulting 
in spinal cord signs with right-sided weakness.  During the 
period from August 1984 to September 1987, the veteran was 
treated by Nancy Hawley, Ph.D., for depression and paranoid 
ideation.  Dr. Rosenberg stated that he diagnosed PTSD in the 
veteran in October 1987, and that his current PTSD is the 
result of both his traumatic memories of Vietnam and the 
trauma stemming from his injury and subsequent surgeries.  
The diagnosis was PTSD, chronic; and his highest level of 
adaptive functioning was estimated as poor.  

A November 1990 report of VA psychiatric examination cited 
the veteran's history of combat service in Vietnam and his 
1983 cervical injury while serving with the Missouri Army 
National Guard, resulting in his being unable to work since 
October 3, 1983, and the grant of service-connection for 
cervical myelopathy with right-sided weakness.  The veteran's 
history of psychotherapy since 1984 was noted, as well as an 
extensive battery of psychological testing in October 1987 
which confirmed his diagnoses of depression and PTSD.  The 
veteran complained of weekly nightmares about Vietnam, 
feelings of depression, diminished memory and concentration, 
low energy, and mood swings.  Mental status examination 
disclosed that the veteran was tense, and that he had guilt 
about Vietnam.  The examiner described the follows items as 
"fair": his peer relationships, temper, sleep pattern, 
judgment, and insight.  The veteran was noted to receive 
weekly psychotherapy, and to have much difficulty in handling 
stress.  The diagnosis was PTSD with depression, evaluated as 
moderately severe.  

A rating decision of January 1991 granted service connection 
for PTSD, evaluated as 30 percent disabling, while continuing 
the denial of service connection for depression and for 
diminished mental capacity secondary to cervical injuries.  
The veteran failed to perfect his appeal for service 
connection for depression and for diminished mental capacity 
secondary to cervical injuries, and the rating decision of 
April 1990 became final as to those issues.  

In August 1995, the veteran sought a rating in excess of 30 
percent for PTSD, and filed VA Form 21-8940, seeking a total 
disability rating based on unemployability due to service-
connected disabilities.  

A rating decision of September 1995 denied the veteran's 
claims for a rating in excess of 30 percent for PTSD, for a 
rating in excess of 40 percent for residuals of post-
traumatic cervical myelopathy with right-sided weakness, and 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TRIU).  
The veteran appealed that decision.  

A private neuropsychological evaluation, dated in November 
1995, cited the veteran's PTSD symptoms, including 
flashbacks, dreams, and dissociative periods, from his 
Vietnam service, following his neck surgery in 1983.  The 
report stated that the veteran was contending with multiple 
serious life stressors, with a severe trauma history and a 
paucity of supportive relationships, and that such 
combination of factors was likely the primary cause of his 
attentional difficulties and related memory problems 
contributing to his expressed crisis of confidence.  
Neurological testing disclosed a decrement in IQ which the 
examiner attributed to emotional turmoil and medications.  It 
was indicated that he would benefit from continued individual 
psychotherapy focused on treatment for PTSD symptoms, and 
that such might decrease his anxiety, help him cope with 
stressors, help him respond to flashback experiences, 
decrease his isolation, and the chronicity of his unmet 
emotional needs.  

A personal hearing was held in April 1996 before an RO 
Hearing Officer.  The veteran demonstrated and described in 
detail the limitation of motion and impairment of function 
caused by his cervical impairment, including its debilitating 
effect throughout his right (minor) upper extremity, and 
asked that the orthopedic and neurologic aspects of that 
disability be separately rated.  He cited weakness and 
sensory loss in the right leg, and testified that he has 
symptoms throughout his right leg.  He identified his 
psychotropic medications as Trazodone and Bioflaxin, and 
described the frequency, duration and severity of his 
recurrent PTSD symptomatology.  He related losing his temper 
and beating his former wife and children.  He testified that 
his attempts at Vocational Rehabilitation had been a failure; 
that further training was considered infeasible, and that he 
attends the PCT clinic and a private counselor on a monthly 
basis for his diagnosed PTSD.  He stated that he had been 
terminated and placed on retirement at Owings-Corning Fiber 
Glass, he last worked on October 7, 1983, and that he could 
not remember whether he had informed VA of that fact.  A 
transcript of the testimony is of record.  

VA outpatient treatment records and progress reports, dated 
from October 1995 to May 1996, show that the veteran 
continued to be seen in the PCT clinic for his depression and 
PTSD symptomatology.

A Hearing Officer's decision, dated in June 1996, continued 
the denial of the veteran's claims for a rating in excess of 
30 percent for PTSD, for a rating in excess of 40 percent for 
residuals of post-traumatic cervical myelopathy with right-
sided weakness, and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TRIU).  

VA outpatient treatment records and progress reports, dated 
from August 1994 to July 1996, show that the veteran 
continued to be seen on a regular basis in the PCT clinic.  
An entry in July 1996 shows that the veteran fell on his 
stomach in a bowling alley, broke some ribs, and was treated 
at Liberty Hospital.  He stated that his PTSD was "not doing 
too bad", but noted that July 4 and afterward were not good 
for him because of the anniversary of his divorce, the deaths 
of his parents, Vietnam, and his injury.  He related that he 
attended all the movies at the local theater, noted no side 
effects from his medications, but was described as 
unemployable.  

A report of VA spinal cord examination, conducted in February 
1997, cited the veteran's medical history, his current 
complaints of progressing pain throughout the right side of 
his body, requiring the use of indomethacin, and his 
statement that he has made marked improvement in his 
neurological function.  Examination disclosed that he was 
well-developed and well-nourished; that reflexes were equal 
and active in his upper and lower extremities, bilaterally; 
that the radicular muscle groups were working normally; and 
that muscle strength was 4/5 in both arms and was consistent 
with break-away weakness, although the examiner stated that 
there was exaggeration of the arm weakness.  The examiner 
described the veteran's impairment as only partial, and that 
the veteran was not incontinent of bowel or bladder.  The 
examiner found that the veteran's neurologic was intact to 
sensation and deep tendon reflexes, that there was no 
evidence of muscle loss or muscle weakness except for the 
exaggerated breakaway weakness in the arms.  The neurologic 
examiner further stated that the veteran's C4-C7 vertebral 
injuries were inconsistent with any weakness or pain in his 
legs, and those muscle groups and nervous innervations came 
from his lumbar spine and not his neck.  The diagnosis was 
status post fracture of neck with chronic pain due to the 
fracture and the subsequent surgical fusion of C4 through C7.  

A report of VA neurological examination, conducted in 
February 1997, also cited the veteran's complaints of pain 
over the entire right side of his body, including his right 
arm and leg.  Examination revealed that neurological 
examination in the upper extremities was normal, bilaterally; 
that the lower extremity examination was normal; that deep 
tendon reflexes and sensation were intact throughout the 
upper extremities, bilaterally; that a 4/5 breakaway weakness 
was shown in the arms, consistent with exaggeration; that 
there was no evidence of a peripheral nerve process; and that 
there was no evidence of atrophy of any muscle groups or 
other evidence of weakness.  The neurologic examiner 
expressed the opinion that it was inconsistent for the 
veteran to have pain over the entire right side of his body 
or weakness or pain in his right leg and the lower part of 
his body as those areas are innervated with his lumbar spine, 
which is not injured.  She further indicated that it was 
difficulty to evaluate strength as the veteran appeared to be 
exaggerating arm weakness.  The diagnosis was status post 
fracture of C5-6, with fusion of C4 through C7.  

A report of VA psychiatric examination, conducted in February 
1997, cited a military and medical history recounted by the 
veteran, as well as his symptom report.  Mental status 
examination revealed that he walked slowly, leaning to the 
right side, and was neatly dressed.  He was alert, well-
oriented, pleasant and cooperative, with no evidence of 
delusions or hallucinations.  His memory for recent and 
remote events was intact, and he recalled past assignments 
and current events.  His intelligence was estimated as 
average based upon fund of knowledge and vocabulary.  His 
judgment was intact, and he had some degree of insight. His 
prognosis was poor secondary to loss of physical integrity, 
reduction in initiative, social withdrawal, and lack of 
success in rehabilitation [both] physically and mentally.  
The Axis I diagnosis was PTSD, worsened by nightmares and 
trouble sleeping since his accident; Axis IV psychosocial 
stressors were identified as Vietnam experiences and accident 
while in National Guard; and Axis V showed an estimated 
current Global Assessment of Functioning (GAF) score of 50, 
and 50 for the past year, indicative of major impairment in 
social and vocational functioning.

As noted, the Board decision of February 1998 granted an 
increased rating of 50 percent for PTSD, continued the denial 
of a rating in excess of 40 percent for post-traumatic 
cervical myelopathy with right-sided weakness, and remanded 
the issue of entitlement to a total disability rating based 
on unemployability due to service-connected disability to the 
RO for further development, review and readjudication.  
A rating decision of March 1998 implemented the Board's 
decision, assigning an increased rating of 50 percent for 
PTSD, effective August 31, 1995, the date of the reopened 
claim.  

The claimant appealed those determinations to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order of October 30, 1998, the Court vacated and remanded the 
Board's decision of February 27, 1998, remanding the case for 
further action in accordance with the order of the Court.  
Neither the Board nor the Court addressed the TRIU issue.  In 
April 1999, the Board remanded the case to the RO for 
additional development of the evidence, to include obtaining 
the veteran's medical records from the Social Security 
Administration (SSA), and readjudication of the issues of 
increased ratings for PTSD and for cervical spine disability, 
and readjudication of the TRIU claim.  

VA outpatient treatment records and progress reports, dated 
from July 1996 to February 1998, show that the veteran 
continued to be seen on a regular basis in the PCT clinic.  
The diagnosis were PTSD, depression, and a narcissistic 
personality disorder.  

A September 1998 letter from the RO's Vocational 
Rehabilitation and Counseling Officer informed the veteran 
that based upon his disabilities, it was not currently 
feasible for him to participate in vocational rehabilitation.  
A contemporaneous memorandum to the RO noted that the veteran 
was not feasible for Chapter 31 (Vocational Rehabilitation & 
Education) training because he was not capable of holding 
employment or trying to train; that his PTSD and right-sided 
weakness were so severe as to preclude him from training; and 
that his [ability to perform the] activities of daily living 
[was] inadequate.  

VA outpatient treatment records and progress reports, dated 
from February 1998 to April 1999, show that the veteran 
continued to be seen on a regular basis in the PCT clinic.  
The diagnoses were PTSD, depression, and a narcissistic 
personality disorder.  In April 1998, he began to complain of 
left wrist pain and numbness, claiming that he had fractured 
it years ago, but had no symptoms until 1992.  Examination in 
April 1998 revealed limitation of motion in the left wrist in 
all planes, with X-ray evidence of an old proximal pole 
scaphoid fracture, and narrowed cartilage space between the 
scaphoid and the styloid process and the radius and lunate 
bones.  The diagnosis was left wrist pain likely secondary to 
degenerative changes and scapholunate advanced collapse.  An 
EMG and NCVS in July 1998 disclosed a moderate left carpal 
tunnel syndrome and a borderline right carpal tunnel 
syndrome, with no evidence of a left cervical radiculopathy 
or a left Wartenberg's syndrome.  In November 1998, his 
depression was shown to be stable.  In January 1999, he was 
seen in the emergency room for complaints of right knee pain 
and stiffness that started while he was bowling.  His right 
knee subsequently became tender to the touch and sensitive, 
with pain on motion.  The diagnosis was pseudogout.  

In response to the RO's request for additional medical 
evidence , the veteran stated that he had been treated for 
all his ailments at the VAMC since 1990, and before that at 
the Munson Army Hospital, Fort Leavenworth.  

Medical records of the veteran obtained from the Social 
Security Administration (SSA) in May 1999, include the 
following:

Private medical records show that on July 27, 1983, the 
veteran was seen at Liberty Hospital, a private medical 
facility in Liberty, Missouri, with complaints of sharp pain 
in his left arm and hand and numbness of the thumb and index 
finger of about 10 days duration.  Examination disclosed that 
the left brachioradialis and biceps reflexes were depressed, 
and dorsiflexion of the wrist was weakened.  Electromyography 
(EMG) and nerve conduction studies (NCS) testing of the left 
upper extremity, shoulder, and left cervical muscles in July 
1983 was normal, although it was noted that occasionally two 
to three weeks were required for the development of evidence 
of denervation detectable by EMG testing.  

Private medical records show that the veteran was seen in 
October 1983 for complaints of severe left arm pain, with a 
history of injury and similar symptoms in July 1983.  
Foraminal compression testing was positive, producing pain 
radiating to the left arm; all movements of the neck were 
restricted, and extension of the neck caused increased left 
arm pain; paresthesia was found in the index finger and thumb 
of the left hand; and the left hand grip was weak.  The 
diagnosis was cervical disc, probably C6-C7, and a cervical 
myelogram was recommended.  

In October 1983, the veteran was admitted to Liberty Hospital 
with complaints of severe pain and numbness in the left arm 
and pain on movement of the head and neck following a fall 
while on active duty, with exacerbation in September 1983.  
Examination disclosed pain on cervical motion, with left arm 
pain and a weakened left handgrip.  The impression was 
herniated disc at the level of the mid-brachial plexus outlet 
on the left.  X-rays of the cervical spine revealed no 
significant narrowing of the interspaces, with early 
encroachment at the C3-C4 and C5-C6 levels, bilaterally; 
minimal narrowing at C5-C6.  A cervical myelogram revealed 
significant blunting of the nerve root sleeve on the left at 
the C5-C6 level and slight blunting at the C3-4 level, 
interpreted as a severe extradural defect at C5-C6.  A 
surgical consultation noted the findings on X-rays and 
cervical myelogram, while examination revealed left handgrip 
weakness, hyperesthesia to pinprick and paresthesias in the 
thumb and index finger, and hypesthesia to light touch.  
There was a severe radiculopathy created in the left arm on 
bilateral bending, rotation or hyperextension of the neck.  
The consulting specialist stated that the findings were 
positive for a herniated cervical disc at the C5-6 level on 
the left, and recommended an anterior discectomy with fusion 
at the C6-6 level.  

On October 12, 1983, the veteran underwent a discectomy, C5-6 
and anterior interbody cervical fusion to repair a ruptured 
cervical disc at that level.  He tolerated the procedure 
well, and the postoperative result was excellent.  A 
pathology report diagnosed degenerative changes, C5-6 disc.  
Postoperative X-ray revealed a good alignment of the cervical 
vertebrae, with the bone plug in good position.  He was 
instructed to avoid lifting, driving, climbing stairs, long 
car rides, or returning to work for at least 30 days, and to 
wear a cervical support.  The diagnosis at hospital discharge 
was herniated cervical disc at C5-C6 with brachial nerve root 
compression.  

A hospital summary from Liberty Hospital shows that the 
veteran subsequently sustained a fall from his bed in mid-
November 1983, with severe neck pain which also involved 
pain, numbness and tingling in his right arm and hand.  X-
rays showed that the graft material at C5-C6 was fractured 
and displaced.  Another surgical procedure was performed, 
with increased post-operative symptomatology, and he was re-
operated within hours.  Thereafter, the evidence revealed a 
subarachnoid block at C5-C6, with anterior column compression 
and nerve root compression.  The veteran's wound was again 
explored and he was placed in a Stryker frame to stabilize 
his neck, posteriorly.  He was taken to the operating room 
several days later, posterior cervical fusions were performed 
from C4 to C7, postoperative X-rays disclosed good cervical 
alignment, and the cervical canal remained clean and free of 
fragments, with multiple limitations of physical activity.  
The diagnoses on hospital discharge was unstable cervical 
spine, C5-C6, secondary to cervical fractures in the 
vertebral bodies and graft materials; nonunion of cervical 
graft, C5-C6; cervical radiculopathies secondary to posterior 
displacement of fracture fragments; complicated by 
postoperative cervical cord and root compressions.  

X-rays of the veteran's cervical spine taken in December 1983 
revealed postoperative changes, posterior fusion of C4 
through C7, a minimal posterior subluxation of C5 over C6, 
with a stable appearance of the posterior fusion and 
cementing of the posterior elements of C4 through C7, minimal 
posterior subluxation of C5 over C6.  X-rays of the veteran's 
cervical spine in flexion and extension, taken in February 
1984, revealed a stable appearance of the posterior fusion 
and cementing of the posterior elements of C4 through C7, 
with interwiring and cementing.  A private neurological 
examination in March 1984 diagnosed an unstable cervical 
spine secondary to vertebral fractures in the vertebral 
bodies and graft material, manifested by neck pain, spastic 
weakness of the upper and lower limbs, hands and legs.  An 
EMG revealed C7 radiculopathy, right side.  

A February 1984 letter from Dr. Brolin, the veteran's 
orthopedic surgeon, stated that the veteran was completely 
and totally disabled at that time, and was unable to work.  
He reported that the veteran had undergone a cervical fusion, 
but had fallen from the bed one week after leaving the 
hospital, with onset of severe pain and X-ray evidence of an 
unstable spine.  He underwent surgical intervention, with 
ensuing spinal cord symptoms, requiring three additional 
surgeries on his neck.  He had a subdural block of C5-C6 with 
anterior cord compression and nerve root compression at C5-
C6, and had marked atrophy of the interosseous muscles of the 
right upper extremity and most of the supraspinatus area at 
the time of hospital discharge.  He could not straighten his 
fingers of his right hand completely, and they lacked proper 
functioning.  

X-rays of the veteran's cervical spine taken in July 1984 
revealed postoperative wedging of the C5-C6 vertebral bodies 
with apparent fusion and lack of disc space; posterior fusion 
of C4 through C7, with multiple metallic wires; minimum 
degenerative changes; and no acute fracture, dislocation, or 
bone erosion.  

A private neurological examination in July 1984 disclosed a 
sensory and motor root involvement on the right with spastic 
right hemiparesis due to cervical myelopathy, with a C7 root 
involvement on the right.  He was able to walk unassisted, 
without the aid of a cane or a cock-up foot brace.  

X-rays of the veteran's cervical spine taken in July 1984 
revealed apparent bony fusion of the C5-C6 cervical vertebrae 
on the right, with no change in the position of the vertebrae 
and no reaction to the metallic sutures and contrast 
material.  

A neurological report from A. J. Rhodes, MD, stated that the 
veteran fell over some sandbags and hit his head in July 
1983, developed pain in his left shoulder and left upper 
extremity which did not resolve, and had a cervical myelogram 
in October 1983 at Liberty Hospital.  An anterior cervical 
fusion was performed in October 1983, and the veteran was 
discharged in October 1983 apparently doing well.  
Thereafter, the veteran fell from his bed, sustaining severe 
neck pain and numbness which involved his right shoulder, 
arm, and hand, but no bowel or bladder symptoms.  The 
corresponding physician described the veteran's subsequent 
surgeries and the veteran's resulting impairment, as reported 
above.

Additional SSA medical records included a May 1985 letter 
from Dr. Nancy S. Hawley, the veteran's treating 
psychologist, who stated the belief that the veteran had 
significant existing emotional problems prior to his neck 
injury, and that those problems had been exacerbated since 
the accident.  She noted evidence of psychological regression 
and psychotic behavior, and asked consultative assistance in 
administering an anti-depressant.  In treatment notes dated 
in May 1985, Dr. Rhodes cited a conversation with Dr. Hawley, 
a psychologist, and expressed the opinion that the veteran's 
emotional lability was probably the result of physical 
disability [due to] the cord and nerve root problems created 
by the fracture and subsequent events.  

A May 1985 letter from Mark A. Schroeder, MD, stated that he 
had discussed with the veteran his depressive and paranoid 
thoughts, and started him on Mellaril.

An August 1985 letter from Nancy S. Hawley, Ph.D., noted that 
there had been a marked reduction in the veteran's 
depression; that his attitude was more positive and that he 
was once again engaging in social interactions and 
experiencing more energy.  She stated that he no longer felt 
despondent for long periods of time; that he had experienced 
only one severe angry outburst, which was linked to 
medication non-compliance; and that while he remained 
suspicious, he exhibited decreased paranoia.  She indicated 
that his attendance at weekly group psychotherapy sessions 
had helped him to cope with his situation more effectively.  

A March 1987 letter from Mark A. Schroeder, MD, stated that 
the veteran currently complained of severe fatigue, lethargy, 
daytime somnolence, tremulousness, and inability to void; 
that he believed that some of those symptoms were side 
effects of the veteran's medication with Amitriptyline and 
Mellaril and were exacerbating his physiologic condition; and 
that he had begun tapering those medications to separate his 
emotional and functional symptoms from medication side 
effects.  A May 1987 letter from Dr. Schroeder stated that 
the veteran had been totally disabled since November 1983 
following complications related to cervical disc surgery, and 
would remain totally disabled for an indefinite period.  

In private treatment notes dated in July 1987, Dr. Rhodes 
noted that the veteran's neck was stable, but he continued to 
complain of symptoms which included a little neck pain and 
stiffness, a turning in of his right foot, restriction of 
motion of his right arm, and no bowel or bladder symptoms.  
His spinal fusion was solid and stable, with no evidence of 
displacement, and he was considered to have reached his 
maximum state of recovery.  

In an October 1987 letter, Dr. Rosenburg attributed the 
veteran's PTSD to numerous surgical procedures with temporary 
and residual paralysis, loss of his job due to retirement, 
loss of sexual interest and potency, loss of earning 
capacity, and increasingly severe marital conflict.  He 
estimated the veteran highest level of adaptive functioning 
in the past year as 5, indicative of enduring serious chronic 
illness in self or child; ongoing physical or sexual abuse.  
He further noted that the veteran was depressed because of 
multiple losses, including loss of physical strength and 
prowess, loss of a sense of adequacy and virility, loss of 
"head of household" status, and loss of a stable family 
life.  

An October 1988 letter from A. J. Rhodes, MD, stated that the 
veteran had a history of a cervical injury in July 1983 when 
he fell over some sandbags, with left neck, shoulder and arm 
symptoms; that he was subsequently treated for that injury 
with anterior graft insertions by an orthopedist [at Liberty 
Hospital] in October 1983; and that he was discharged from 
the hospital as improved.  Some time thereafter, the graft 
became dislodged, and he was re-admitted in November 1983 and 
the initial graft was repositioned unsuccessfully, requiring 
another surgery to remove the original graft and place 
another grant.  This action resulted in severe weakness in 
the veteran's right limbs and moderate weakness in the left 
limbs, and Dr. Rhodes was called in to remedy the current 
situation.  On initiating surgery, Dr. Rhodes found that the 
veteran had a graft fragment from the previous procedure 
driven against his spinal cord by the November 3, 1983 
surgery, with permanent spinal cord damage at that point 
which was limited to the right lateral columns controlling 
the motor function coordination of his right arm and leg.  It 
was concluded that the veteran had permanent and moderately 
severe loss of motor control of his right upper limb, 
especially his hand; moderate loss of motor control of his 
right leg, with an uncoordinated and spastic gait on the 
right; and minimum cord changes to coordinative function of 
his left limbs.  It was concluded that because the veteran 
was left handed and poorly educated, he could not find work 
at his level of training, could not be retrained because of 
his motor losses, and was therefore totally and permanently 
disabled.  

A questionnaire completed by the veteran in November 1988 
stated, among other things, that he was unable to sit for 
long periods; that he experienced muscle spasms in his right 
arm; that was uncomfortable around other people; that his 
injuries had caused stress and problems in his marriage; that 
he was unable to do the things he formerly did with his 
children; that he had become reclusive and argumentative 
over minor things; that he had no contact with his former 
employers, co-workers, supervisors since his injury; that 
movement caused pain and spasms, with tenderness in the neck 
and spine when the weather changed; that he had not pursued 
any hobbies since his injury; and that he cannot care for 
himself physically and emotionally, experienced difficulty in 
dressing, and was too depressed to change clothes or to make 
decisions.  He stated that he believed that people saw him 
differently and had lost respect for him because of his 
current condition.  

A November 1988 letter from S. L. Rosenburg, MD, stated that 
he had been treating the veteran for psychological problems 
since August 1987, and that he was and would continue to be 
incapable of gainfully employment because of a severe PTSD.  
A November 1988 report of interview with Dr. Rosenburg cited 
his statement that the veteran was currently non-functional 
on his own or in a work setting; that he was very paranoid 
and currently very suspicious of his family, especially his 
wife; that he was having a difficult time maintaining contact 
with reality, and concentration, attention span, and 
reasoning were significantly decreased; that part of the 
veteran's problems were possibly due to some brain damage due 
to the large amount of anesthesia used when he had multiple 
surgeries in a 24-hour period; that he had problems relating 
to people outside his family, but was communicative and 
spontaneous with the doctor and was not overtly withdrawn; 
and that he was currently unable to function rationally.  

A March 1989 report of interview with Dr. Rosenburg cited his 
statement that the veteran's accident occurred in 1983; that 
he underwent surgery in September and October [sic] 1983; 
that the surgery resulted in the veteran becoming acutely 
depressed due to his being partially paralyzed and unable to 
return to work; and that the veteran's mental condition was 
very serious and dated back to his surgery.  

A March 1989 report of interview with the veteran's wife 
cited her statement that the veteran had remained depressed 
since his initial injury because he could not work and take 
care of his family as he was accustomed to do; that he was 
occasionally hostile and unable to control his temper, has 
severe problems relating 
to other people and frequently isolates himself.  He 
continued to have spasms on his right side, and was unable to 
drive an automobile more than short distances, perform 
household chores, sit for long periods of time, or do any 
lifting or bending.  He did not attend to his appearance and 
personal hygiene since he had been unable to work and to 
provide adequately for his family.  His condition had not 
improved, and he remained depressed, very hostile, and had a 
low frustration tolerance. 

The veteran's claim for SSA disability benefits was granted 
on appeal in May 1992 based on diagnoses of traumatic stress 
disorder and cervical spine fracture, with an effective date 
of October 9, 1983.   

A report of VA spine examination, conducted in May 1999, 
cited the veteran's military and medical history, including 
four neck surgeries by private physicians, and his statement 
that he had been unemployed since sustaining a neck injury in 
1983.  He was not currently receiving treatment for any other 
condition, and did not wear a cervical brace or collar.  He 
complained of constant neck pain, aggravated by twisting, and 
weakness in the entire right side of his body.  Examination 
disclosed that the veteran was well-developed and well-
nourished; that he walked with a somewhat bizarre gait; and 
that during the interview he moved his head and neck about in 
a fairly animated fashion, but demonstrated a much more 
limited range of motion on examination.  Neurological 
examination of the upper extremities appeared grossly intact.  
When asked to walk on tiptoes, he fell to the ground, stating 
that his right knee had given out.  X-rays of the cervical 
spine taken in July 1987 revealed a cervical fusion from C4 
through C7.  The examiner stated that it was very difficult 
to separate the objective physical and X-ray findings from 
the veteran's rather bizarre subjective complaints, and 
indicated that the medical s records showed an element of 
functional overlay.  He concluded that there had been no 
significant change in the veteran's neck disability since the 
prior examination.  The diagnosis was postoperative anterior 
cervical fusion.   

A report of VA psychiatric examination, conducted in June 
1999, noted that the veteran had no psychiatric 
hospitalizations; that he began seeing a private 
psychologist in 1984; that he subsequently saw two 
psychiatrists in connection with a malpractice suit against 
an orthopedist; and that he started going to the VAMC PCT 
clinic in about 1994 and was diagnosed with PTSD.  He 
complained of persistent flashbacks and intrusive memories of 
Vietnam experiences, avoidant behavior, poor sleep, 
difficulty concentrating, irritability, and social 
withdrawal.  He related that he last worked in 1983, and was 
receiving SSA disability benefits.  He was described as 
socially withdrawn, but attends church, goes bowling, and 
occasionally goes ballroom dancing.  

Mental status examination revealed that the veteran was neat 
and well-groomed, and alert, calm, pleasant and cooperative.  
He was well-oriented, and responded to questions in a 
relevant, logical and goal-directed manner.  He denied 
delusions, hallucinations, panic attacks, or suicidal or 
homicidal ideation.  There was some degree of depression, 
although not to a severe extent.  His memory for recent and 
remote events was intact, his judgment was good, and there 
was no evidence of obsessive tendencies or loss of impulse 
control.  The Axis I diagnosis was PTSD, worse lately with 
symptoms of persistence of recurrent memories of Vietnam war, 
flashbacks, nightmares, poor concentration, irritable mood, 
and social isolation.  The Axis IV psychosocial stressor was 
experiences in Vietnam, and the Axis V Global Assessment of 
Functioning (GAF) Score was 50, stemming from PTSD.  The 
psychiatric examiner stated that the veteran's incapacity was 
"mild to moderate."

An addendum to the VA spine examination of May 1999 showed 
that the veteran's range of cervical motion was to 60 degrees 
of flexion, 20 degrees on extension, 60 degrees of rotation, 
bilaterally; and between 45 and 60 degrees of lateral 
bending, bilaterally, without evidence of weakened movement, 
excess fatigability, or incoordination.  The examiner 
expressed the opinion that the neck pain cited by the veteran 
was not incapacitating, and that he could function in any 
type of work compatible with his past training and level of 
education as long as it did not require repeated bending and 
twisting of the head and neck.  In other words, if his work 
was 
placed in front of him at bench level or above, he would be 
able to function in the workplace.

Following completion of the requested actions, an RO rating 
decision of February 2000 continued the denial of a rating in 
excess of 50 percent for PTSD and a rating in excess of 40 
percent for cervical disability.  That decision further 
granted a TRIU, effective August 31, 1995, and granted 
entitlement to Dependents' Educational Assistance benefits 
under the provisions of  38 U.S.C., Chapter 35 (West 1991).  
The latter actions constitute a full grant of the benefits 
sought on appeal as to that issue.  The Board limits its 
consideration herein to the increased rating issues stated on 
the titled page of this decision

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  It is the defined and consistently 
applied policy of the Department of Veterans Affairs to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be  resolved in favor of the claimant.  
38 C.F.R. Part 4, § 4.3 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  

Where entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).  This 
appeal did not arise from an initial rating assigned 
following a grant of service connection. 


Rating In Excess of 50 percent for PTSD

The veteran reopened his claim for a rating in excess of 30 
percent for PTSD on August 31, 1995.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent rating for PTSD is warranted where the social and 
industrial impairment is less than that for a 30 percent 
disability, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment; 
while a 30 percent evaluation for PTSD is warranted where 
there is definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, § 4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).


In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

In addition, the Court has held that that the criteria for a 
100 percent rating provided under  38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9411, in effect prior to November 7, 1996, 
are each independent bases for granting a 100 percent rating.  
See  Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  

Effective November 7, 1996, mental disorders, including PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication will be rated as 10 
percent disabling; while occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has appealed the rating decision of September 1995, 
which denied a rating in excess of 30 percent for PTSD.  

Further, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  

The medical evidence of record shows that in August 1994 and 
subsequently, the veteran was attending weekly psychotherapy 
in the PCT clinic and was maintained on psychotropic 
medications which included Trazadone, Prozac, and Imipramine, 
while the private neuropsychological evaluation in November 
1995 noted that the was maintained on Indomethacin and 
Imipramine HCL to help him remain calm.  

The veteran testified at his April 1996 personal hearing that 
he was prescribed Trazodone and Bioflaxin; that his attempts 
at Vocational Rehabilitation had been a failure; that further 
training was considered infeasible, and that he attends the 
PCT clinic and sees a private counselor on a monthly basis 
for his diagnosed PTSD.  He described the frequency, duration 
and severity of his recurrent PTSD symptomatology; and 
related losing his temper and beating his former wife and 
children.  The Board finds that testimony to be both credible 
and fully supported by the medical evidence.  

The Board finds that a longitudinal review of the medical and 
other evidence of record demonstrates that as early as 1987, 
the attitudes of all of the veteran's contacts, including the 
most intimate, were so adversely affected as to result in 
virtual isolation in the community; and that the veteran was 
demonstrably unable to obtain or retain employment at that 
time and at all subsequent times.  Accordingly, the Board 
finds that the veteran is entitled to a 100 percent schedular 
rating for PTSD under the provisions of  38 C.F.R. Part 4, §  
4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996), and pursuant to  Johnson v. Brown,  7 Vet. App. 95, 97 
(1994), in which the Court held that that the criteria 
provided under  38 C.F.R. Part 4, § 132, Diagnostic Code 
9411, in effect prior to November 7, 1996, are each 
independent bases for granting a 100 percent rating.  

Further, the February 1997 report of VA psychiatric 
examination provided an Axis I diagnosis of PTSD, identified 
the veteran's psychosocial stressors as Vietnam experiences 
and an accident while in the National Guard; and showed an 
estimated current Global Assessment of Functioning (GAF) 
score of 50, and 50 for the past year, indicative of serious 
symptoms or any serious impairment of impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  On VA psychiatric examination June 1999, the 
Axis I diagnosis was PTSD, worse lately with symptoms of 
persistence of recurrent memories of Vietnam war, flashbacks, 
nightmares, poor concentration, irritable mood, and social 
isolation, while his psychosocial stressor was identified as 
experiences in Vietnam, and his GAF Score was again 50, and 
shown to be stemming from PTSD, again indicative 

of serious symptoms or any serious impairment of impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  To the same point, it was 
found not to be feasible for the veteran to participate in 
Chapter 31 (Vocational Rehabilitation & Education) training 
because he was not capable of holding employment or trying to 
train because his PTSD and right-sided weakness were so 
severe as to preclude him from training.  The Board notes 
that the veteran's testimony indicates that such 
determination had been made as early as 1996.  

The Board finds that the rating criteria for mental 
disorders, including PTSD, in effect prior to November 7, 
1996, are the most favorable to the veteran in rating his 
service-connected PTSD, and the Board has applied those 
criteria in rating that disability.  The Board notes, in 
passing, that the reports of VA psychiatric examination of 
the veteran in February 1997 and in June 1999, providing Axis 
I diagnoses of PTSD and showing estimated current Global 
Assessment of Functioning (GAF) scores of 50, and 50 for the 
past year, are indicative of serious symptoms or any serious 
impairment of impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Applying the criteria for evaluating mental disorders, 
including PTSD, in effect on and after November 7, 1996, the 
Board finds that the veteran's GAF scores of 50 indicate a 
continuing level of social and occupational impairment such 
as to render the veteran incapable of gainful employment.  
For the reasons and bases stated, the Board concludes that 
the veteran is entitled to a schedular 100 percent rating for 
PTSD.  

To the extent indicated, the claim for a rating in excess of 
50 percent is granted. 


ORDER

An increased schedular rating of 100 percent for PTSD is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

Entitlement to a Rating in Excess of 40 Percent for Post-
Traumatic Myelopathy with Right-Sided Weakness

The record in this case indicates that on July 16, 1983, at 
0220 hours, the veteran fell from a 4-foot sandbagged wall 
into a generator pit during a field exercise, injuring his 
neck, and that on July 26, 1983, the veteran saw his civilian 
physician with complaints of neck pain and severe pain and 
numbness in the left (major) arm, diagnosed as a possible 
ruptured disc.  On October 12, 1983, the veteran underwent a 
discectomy, C5-6 and anterior interbody cervical fusion to 
repair a herniated cervical disc at C5-C6 with brachial nerve 
root compression.  He tolerated the procedure well, and the 
postoperative result was excellent.  

However, the veteran subsequently fell from his bed in mid-
November 1983, resulting in severe neck pain which also 
involved pain, numbness and tingling in his right (minor) arm 
and hand.  X-rays showed that the graft material at C5-C6 was 
fractured and displaced.  Thereafter, the veteran underwent a 
series of surgeries, and the diagnoses on hospital discharge 
were unstable cervical spine, C5-C6, secondary to cervical 
fractures in the vertebral bodies and graft materials; 
nonunion of cervical graft, C5-C6; cervical radiculopathies 
secondary to posterior displacement of fracture fragments; 
complicated by postoperative cervical cord and root 
compressions.  These matters are more fully set out in the 
text of this decision, pages 15 through 18, inclusive.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-5260), received at the RO 
in June 1985, sought service connection for residuals of a 
"broken neck" claimed to have been sustained while on 
National Guard training on July 16, 1983, and for a skin 
ulcer of the right thigh.  The veteran failed to report his 
post-injury private medical treatment and surgeries, but 
enclosed a deposition taken in a suit which he had brought 
against a physician who had previously treated him.  

Following a VA examination, an RO rating decision of 
September 1985 granted service connection for post-traumatic 
cervical myelopathy with right-sided weakness, primarily 
involving the right arm and leg, with mild numbness and 
weakness and a 50 percent limitation of cervical motion, 
granted service connection for post-traumatic cervical 
myelopathy with right-sided weakness from June 12, 1985, and 
assigned a combined disability evaluation of 40 percent under  
38 C.F.R. Part 4, Diagnostic Code (DC) 5285, based upon a 20 
percent evaluation for moderate limitation of cervical motion 
under DC 5290; a 20 percent evaluation for residual 
disability of the right arm under DC 8513; and a 10 percent 
disability rating for residual disability of the right leg 
under DC 8520.  

The above-cited grant of service connection has been in 
effect for more than 10 years and is protected under the 
provisions of  38 U.S.C.A. § 1159 (West 1991) and  38 C.F.R. 
§ 3.957 (2000).  However, the Board notes, without deciding, 
that the evidence now of record suggests that the veteran 
sustained a herniated nucleus pulposus, C5-C6, with brachial 
nerve root compression causing left upper extremity symptoms, 
in his July 16, 1983, fall while on active duty for training.  
Public Law No. 106-475 redefines VA's duty to assist under 
the new  38 U.S.C.A. § 5103A(a) through (d), including the 
provision of a medical examination and a medical opinion, 
unless "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement."  
This law must be applied to all pending appeals.  

The Board finds that the veteran is entitled to another 
review of the medical record by the RO, to have the nature 
and extent of his service-connected residuals of cervical 
injury reevaluated in light of the medical evidence showing 
the true nature of the injury he sustained while on active 
duty for training, and to be considered for service 
connection for any additional cervical injury and residuals 
thereto demonstrated in the record.  The Court has held that 
it would not review claims in a piecemeal fashion, and that a 
decision on a given claim . . . was not a final order when an 
"inextricably intertwined" question remained undecided and 
pending.  Harris v. Derwinski,  1 Vet. App. 180, 183 (1991).  
The issue of entitlement to service connection for 
postoperative residuals of a herniated nucleus pulposus, C5-
C6, with brachial nerve root compression causing left (major) 
upper extremity symptoms, is inextricably intertwined with 
the issue of entitlement to a rating in excess of 40 percent 
for post-traumatic cervical myelopathy with right-sided 
weakness, a matter which apparently escaped the attention of 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should schedule another VA 
orthopedic and neurological examination 
of the veteran and obtain a medical 
opinion as to whether any current 
additional residuals of injuries 
sustained by the veteran in his July 1983 
fall constitute a separate and 
distinguishable entity apart from the 
currently service-connected cervical 
myelopathy with right-sided weakness.  
The examining 


specialists should be provided a copy of 
pages 15-18 of this decision, as well as 
the veteran's claims folders with the 
relevant portions of his SSA records 
marked for reference.  Further, the 
examining specialists should be asked to 
describe with particularity any 
additional disabling residuals of his 
initial herniated nucleus pulposus, C5-
C6, with brachial nerve root compression 
causing left (major) upper extremity 
symptoms, found present, and to express 
their opinions as to the nature and 
extent of any disabling manifestations of 
a herniated nucleus pulposus, C5-C6, with 
brachial nerve root compression causing 
left (major) upper extremity symptoms.  

2.  Thereafter, the RO should reevaluate 
the nature, extent and disabling 
manifestations of the veteran's service-
connected residuals of cervical injury in 
light of the medical evidence and opinion 
obtained, and determine whether there is 
a separate and distinguishable entity 
apart from the currently service-
connected cervical myelopathy with right-
sided weakness now in effect.  If so, the 
RO should consider service connection for 
any additional cervical injury and 
residuals thereto demonstrated in the 
record.  Separate ratings should be 
entered for musculoskeletal disability 
and neurological disabilities, and the 
provisions of  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2000) should be considered 
where applicable.  

3.  The RO should then readjudicate the 
issue of a rating in excess of 40 percent 
for post-traumatic cervical myelopathy 
with right-sided weakness, including 
consideration of any other 
musculoskeletal or neurologic disability 
found to have resulted from the veteran's 
July 16, 1983, fall while on active duty 
for training.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

